DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Claims 1-10 are currently pending.
 Claim 1 has been amended
Response to Amendment
The amendment filed on 01/27/2021 does not place the application in condition for allowance. This action is made final.
Status of Rejections Pending 
since The Office Action of 10/27/2020
The examiner modified the rejection below to address claim amendment.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Van Den Brand et al (PG Pub 20130087824), and in view of Tsunomura et al (PG Pub 20100084001) and Fukumochi et al (PG Pub 20130284232).
Regarding claim 1 and 4-5, Den Brand et al teaches a PV system comprising: an array of photovoltaic cells configured to convert light energy to electrical energy, wherein each photovoltaic cell in the array of photovoltaic cells [fig 1] comprises: 
a photovoltaic layer 32 disposed over the substrate 20 [fig 1; and

 an interconnect grid (36 )disposed on top of the photovoltaic layer 32and configured to conduct electrical current originated from the photovoltaic layer to external circuitry , wherein the interconnect grid comprises discrete finger electrodes 30 and an extraction electrode 20 coupled to the discrete finger electrodes

 a front metal contact 14 is disposed on top of the interconnect grid [fig 1],

wherein for each photovoltaic cell in the array a cushion layer 56  is disposed between the front metal contact 14 and the photovoltaic cell to protect the photovoltaic cell from physical damage due to tactile contact with the front metal contact, and wherein the photovoltaic cell in the array are electrically connected [fig 1].

the cushion layer 56 is made of polymer which is less rigid than front contact 14 (layer 14 is metal foil) and comprise pluralities of vias 42 with conductive material and an excess portion of said front contact and said cushion layer and front metal contact wraps around an edge of said PV cell [fig 1].

Den Brand et al teaches the interconnect grid 36 as set forth above, but Dan brand et al does not teach the interconnect grid 36 having structure as claimed.
Tsunomura et al teaches 
A  bus bar 20 which is considered to be a interconnect grid disposed closest to a side of PV cell intended to face light [fig 3 para 44 ] wherein the bus bar 20 on a side along a length of PV cell and multiple discrete finger electrodes 30 oriented perpendicular to and extending from said bus bar with one end connected to said bus bar [fig 3 4 8]
A photoelectric conversion body 10b-10f which is considered to be PV layer disposed under the front metal [fig 3 para 44]
A wiring member 40 which is considered to be a front contact and disposed above on the bus bar of front metal layer and above end of each said finger electrodes connected to said bus bar [fig 8 para 66].
Tsunomura et al teaches a terminal box being attached to the PV assembly [para 67] to store electricity from PV cell (support evidence provide by Lee et al [para 13]), the junction box is considered to be the external circuitry
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the structure of interconnect grid of Den Brand et al to have the same structure as taught by Tsumomura and the interconnect grid of Den Brand et al to contact with junction box since the claimed subject matter merely combines familiar elements according to known methods and does no more than yield predictable results. See MPEP 2141 (III) Rationale A,KSR v. Teleflex (Supreme Court 2007). As for combination, each filed via is aligned with and in direct contact with one finger electrode at the end of the finger electrode that is connected with said bus bar. Also, it is considered that the wiring member is used for connecting plurality of solar cell in series and extract electricity to the junction box.

Modified Den Brand et al teaches the substrate and cushion layer, but modified Den Brand et al does not teach substrate and cushion layer having the same flexible polymer material.
Fukumochi et al teaches insulating layer made of PET and PSA [para 51].
It would have been obvious to a person of an ordinary skilled in the art at the time the invention was filed to modify the material of the cushion layer and the substrate of modified Deb Brand et al to be made of PET combine with PSA of Fukumochi for pressure sensitive adhesive [para 51] and since PET combined with  PSA is used for insulating layer and used in the PV field, selection of a known material based on its suitability for its intended use, supports prima facie obviousness determination (MPEP2144.07). Since modified Den Brand et al teaches front metal layer being made of metal and the cushion layer being made of PET and PSA as required In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.

The recitation “to protect…metal contact” is functional language which imparts intended use to the structural features of the product.  Therefore, while the claim language has been considered with regard to structure, the intended use language it is not given patentable weight because it is directed to a process and not directed to the structural features of the product. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. See MPEP 2111.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2113.
Regarding claim 2, modified Den Brand et al teaches the back metal layer 34 disposed between the substrate 20 and the PV layer and encapsulation layer 13 being disposed on top of the front metal contact [fig 1]
Regarding claim 3, the back metal layer of one of the PV cells in the array is electrically connected to the interconnect grid of another PV cell in the array [fig 1].
Regarding claim 6, modified Van Den Brand et al teaches the adhesive layer having conducitve material in the hole 41, 43 forming conductors 40 [fig 1 6b para 71 72, Van Den Brand et al]; thus, cushion layer having plurality of vias filled with conductive material.


Claim7-8  are rejected under 35 U.S.C. 103 as being unpatentable over Van Den Brand et al (PG Pub 20130087824), and in view of Tsunomura et al (PG Pub 20100084001) and Fukumochi et al (PG Pub 20130284232) as applied to claim 1 above, and further in view of Yoshida (Pat no. 5009719).
Consider claim 7-8, modified Den Brand et al teaches the front metal contact and the substrate being made of polymer material as set forth above, but modified Den Brand et al does not teach the front contact being made of Cu and PV layer being made of GaAs.
Yoshida teaches a tandem cell comprising the p/n GaAs PV layer 20and a:Si PV layer 10 where the p type GaAs layer has 0.5 micron thick and n-type GaAs layer has 1.5 to 3 microns thick (abstract col 3 lines 15-37) which is within claimed range.
Tsunomura et al teaches wiring member 40 being made of copper [para 66]

It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to modify the material and thickness of the PV layer of modified Van Den Brand et al to be made of GaAs and a:Si  for improving efficiency (col 2 lines 28-29). Also, It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to modify the material the front metal contact to be made of copper as taught by Tsunomura .


Claim 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Van Den Brand et al (PG Pub 20130087824), and in view of Tsunomura et al (PG Pub 20100084001) and Fukumochi et al (PG Pub 20130284232) as applied to claim 1 above, and further in view of Yang et al (PG Pub 20140069479).

Regarding claim 9-10, modified Den Brand et teaches the thickness of the PV layer, but modified Van Den Brand et al does not teach the front metal contact.
 Yang et al teaches solar cell module comprising interconnecting wiring where the wiring has thickness of 30 to 400 micron [fig 7 para 26] which is overlapped the claimed range.
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to modify the thickness of the front metal contact of modified Van Den Brand et al to be from 30 to 400 micron as taught by Yang et al since such modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re rose, 105 USPQ 237 (CCPA 1955). Also, it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 
As for combination, the front metal contact is thicker than the PV layer.
Response to Arguments
Applicant’s arguments filed on 01/27/2021 are deemed moot in view of the following new grounds of rejection, necessitated by Applicant’s amendment to the claims which significantly affected the scope thereof (i.e., by incorporating new limitations into the independent claims, which require further search and consideration).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 5712721307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/UYEN M TRAN/Primary Examiner, Art Unit 1726